The Honorable Sharon Priest Secretary of State State Capitol Little Rock, Arkansas 72201-1094
Dear Ms. Priest:
This is in response to your request for an opinion on the effective date of acts of the 1995 Extraordinary Session which were passed without an emergency clause.
In response to your question, it appears that there were no acts of the 1995 Extraordinary Session which did not contain an emergency clause. Each of the fifteen acts passed at that session contain an emergency clause. They are all, therefore, effective upon signature by the Governor.
The foregoing opinion, which I hereby approve, was prepared by Deputy Attorney General Elana C. Wills.
Sincerely,
WINSTON BRYANT Attorney General
WB:ECW/cyh